DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments/arguments, see pages 8-11, filed 01/07/2021, with respect to the pending claims 1-10 and 16 have been fully considered and are persuasive.  The rejection of all pending claims has been withdrawn, thus this application is in condition for allowance and the Examiner's amendment appearing below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a phone conversation with Andrew J. Koopman on 04/22/2021.
The application has been amended as follows:
In Claim 8, line 2, the recitation “a vehicle electrical system” has been replaced with:
-- the vehicle electrical system --
In Claim 10, line 4, the recitation “another voltage deviation” has been replaced with:
-- an other voltage deviation --
In Claim 10, line 7, the recitation “another predefined voltage magnitude” has been replaced with:
-- an other predefined voltage magnitude --
Claim 11 has been cancelled.
Claim 13 has been cancelled.
Claim 14 has been cancelled.

Allowable Subject Matter
1.	Claims 1 - 2, 4 - 10 and 16 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 1, the prior art of record doesn’t teach alone or in combination:
wherein the control unit is also configured to determine a voltage deviation between the voltage state of the electrical energy store and the voltage of the direct current transmission connection and to provide the bypass switch in a closed state if the voltage deviation is not greater than a predefined voltage magnitude, and to provide the bypass switch in an open state if the voltage deviation is greater than a predefined voltage magnitude, in combination with the remaining claim elements of claim 1.
As to claims 2, 4 - 10 and 16, the claims are allowed as being dependent over on the allowed claim (claim 1).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
The US Patent Application Publication by Asakura et al. (US # 20120181990).
The WIPO Patent Application Publication by Schmidt et al. (WO # 2013160031A1).
Neither Asakura nor Schmidt teaches alone or in combination a vehicle electrical system capable of providing charging energy using the DCDC converter and DC plug-in by controlling the bypass switch based on the determination of a voltage deviation, as explained in paragraph 2 above.                                                                                                                                 4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is 469-295-9188.  The examiner can normally be reached on Monday-Friday; 08:00a.m. - 05:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859




/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859